          Case 1:19-cr-00211-JDB Document 27 Filed 10/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                              )
UNITED STATES OF AMERICA, )
                              )
            Plaintiff,        )
                              )
      v.                      )              Criminal No. 1:19-cr-00211-JDB-1
                              )
THOMAS MOIR,                  )
                              )
            Defendant,        )
_____________________________ )

                  JOINT RESPONSE TO QUESTIONS OF THE COURT
                          IN ADVANCE OF SENTENCING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Defendant, Thomas Moir, through undersigned counsel, respectfully submit

this joint response to the Court’s questions posed in its Minute Order of October 11, 2019,

regarding the Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L.

No. 115-299.

       In response to the Court’s first question, “did any of the defendant’s conduct occur after

December 7, 2018, such that the Amy, Vicky, and Andy Child Pornography Victim Assistance

Act of 2018, Pub. L. No. 115-200, 132 Stat. 4383, would apply,” the parties submit that Mr.

Moir possessed child pornography after December 7, 2018, and before the execution of the

search warrant on January 16, 2019. However, there is no evidence that Mr. Moir distributed

child pornography after December 7, 2018. In response to the Court’s remaining questions, the

parties submit that the FBI submitted all images in question (including those related to conduct

prior to December 7, 2018) to the National Center for Missing and Exploited Children and that,

of the victims identified, notice was given, but none of the identified victims have made
          Case 1:19-cr-00211-JDB Document 27 Filed 10/15/19 Page 2 of 3



restitution requests. Thus, the parties’ answers to the Court’s questions (2) to (5) is that they are

not applicable, as the government is not at this time seeking an order of restitution under the Act.

Dated: October 15, 2019                       Respectfully submitted,

                                               By /s/ Emily Voshell

                                               Emily Voshell (D.D.C. Bar No. 1029403)
                                               Jonathan Jeffress (D.D.C. Bar No. 479074)
                                               KaiserDillon PLLC
                                               1099 14th St. NW, 8th Floor West
                                               Washington, D.C. 20005
                                               Phone: (202) 683-6150
                                               Fax: (202) 280-1034
                                               evoshell@kaiserdillon.com
                                               jjeffress@kaiserdillon.com

                                               Attorneys for Defendant
                                               Thomas Moir

                                               By /s/ Andrea Hertzfeld
                                               Andrea Hertzfeld
                                               Assistant United States Attorney
                                               D.D.C. Bar No. 494059
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20001
                                               (202) 252-7808




                                                  2
         Case 1:19-cr-00211-JDB Document 27 Filed 10/15/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of October 2019, I filed the foregoing with the Clerk

of the United States District Court for the District of Columbia by using the CM/ECF system,

which system I understand has provided electronic notice counsel of record.



Dated: October 15, 2019                              /s/ Andrea Hertzfeld
                                                     Andrea Hertzfeld
